,..-4fl   KILPATRICK                                                                                       KILPATRICK TOWNSEND & STOCKTON LLP

...,,     TOWNSEND                                                                                                  vvvvw i.:.ilpatncKtownserd,ccm

           ATTORNEYS AT LAW


                                                                                                                        The Grace Building
                                                                                                                1114 Avenue of the Americas
                                                                                                                  New York, NY 10036-7703
                                                                                                              t2127758700 [2127758800

                                                            l'SDC-SDNY
                                                            DOCUMENT                                              direct dial 404 815 6572
          December 26, 2019                                                                                       direct fax 404 541 3240
                                                            ELECTRO~ICALLY FILED                            CHenn@kilpatricktownsend.com
        The Honorable Ronnie Abrams                         DOC#:
        United States District Judge                        DATEF-ll-.E-D:-/L-/~3-6-//_1_
        Southern District of New York                                                ,
        40 Foley Square, Room 2203
        New York, New York 10007

                    Re:       Joel Pena v. adidas America, Inc. et al., Civil Action No. 1: l 9-cv-09342-RA

          Dear Judge Abrams:

                 We represent defendants adidas America, Inc. and Footlocker Stores, Inc. (collectively
        "Defendants"), the only defendants who have been served in the above-styled action. We submit
        this consent letter-motion to request (1) an adjournment of the initial pretrial conference from
        January 3, 2020 to the week of January 13, 2020 and (2) an extension of time for the parties to
        submit two-page letters addressing discovery they may need and the specific issues they intend
        to raise at the conference, to January 6, 2020. Defendants respectfully submit that good cause
        exists for the adjournment and extension because Defendants' principal trial counsel is not
        available to attend the initial trial conference in person on January 3 or the week of January 6,
        and because, in light of the parties' and counsel's holiday travel schedules, additional time is
        needed to confer pursuant to Federal Rule of Civil Procedure 26(t) and to reach an agreement on
        a Case Management Plan and Scheduling Order.

                   Pursuant to Your Honor's Special Pro Se Rule l .C, Defendants further state as follows:

                    (1)       The current deadline for the parties to submit their two-page letters is December
                              27, 2019, and the initial pretrial conference is currently scheduled for January 3,
                              2020 at 11: 15 a.m. (see ECF 8);

                   (2)        Defendants request that the initial pretrial conference be adjourned to a day and
                              time of the Court's choosing during the week of January 13, 2020, and that the
                              parties' deadline to submit their two-page letters be extended to January 6, 2020;

                   (3)        The parties have not previously requested an adjournment of the initial pretrial
                              conference or an extension of time to submit their two-page letters;

                   (4)        Plaintiff Joel Pena consents to this request.

                   For the foregoing reasons, Defendants respectfully submit that this consent letter-motion


                     ANCHORAGE ATLANTA AUGUSTA CHARLOTTE DALLAS DENVER HOUSTON LOS ANGELES NEW YORK RALEIGH SAN DIEGO
                     SAN FRANCISCO SEATTLE SHANGHAI SILICON VALLEY STOCKHOLM TOKYO WALNUT CREEK WASHINGTON WINSTON-SALEM
December 26, 2019
Page 2

should be granted.

       Thank you for your attention to this matter.




cc:    Joel Pena (via U.S. Mail)



Application granted. The initial status conference is
adjourned until January 17, 2020 at 4:30 p.m. Each party
may submit a letter no longer than two (2) pages by
January 3, 2020 addressing discovery it may need and any
specific issues it intends to aise at the conference.

SO ORDERED.


                     Ronnie Abrams, U.S.D.J.
                     December 30, 2019
